Citation Nr: 0417139	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for malignant melanoma of the scalp.


REPRESENTATION

Appellant represented by:	Gerald W. Wright, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active service from March 1969 to 
November 1970.

This appeal arose from an October 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded by the Board of 
Veterans Appeals (Board) for further development in November 
2001 and September 2002.  The veteran and his daughter 
testified at a Travel Board hearing at the RO before a 
Veterans Law Judge in June 2001.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability, malignant melanoma of 
the scalp, as a result of treatment at a VA facility.


CONCLUSION OF LAW

The criteria for additional compensation pursuant to 
38 U.S.C.A. § 1151 for malignant melanoma of the scalp due to 
treatment at a VA facility have not been met.  38 U.S.C.A. 
§§ 1151, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement for compensation 
pursuant to 38 U.S.C.A. § 1151 for malignant melanoma has 
been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and 


assistance in letters sent in November 2001 and July 2002.  
The letters advised him of the evidence necessary to 
substantiate his claim, what he needed to do to assist VA in 
obtaining evidence and what VA would do to obtain evidence.  
The November 2001 and July 2002 letters also specifically 
asked him to tell VA if he did not have any additional 
evidence to submit and if he did not know of additional 
evidence he would like considered, respectively.  The veteran 
did not indicate that there were any additional records which 
should be obtained prior to a decision of his claim.  
Moreover, this case has been remanded twice by the Board for 
additional development, to include a request for additional 
records, as well as an opinion.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Content of notice

Pelegrini v. Principi, 17 Vet. App. 412 (2004), stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-
2004.  Further, 38 U.S.C.A. § 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  The November 2001 
and July 2002 duty to assist letters to the veteran 
implicitly asked him to submit any relevant evidence he had 
or identify any relevant evidence he knew of.  Therefore, 
even though the veteran in this case was not explicitly told 
to submit any evidence in his possession that pertained to 
the claim, this is not an error which would prevent 
adjudication of his claim.  




Applicable laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358. For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  See Brown v. Gardner, 
513 U. S. 115; 115 S. Ct. 552 (1994).  However a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  38 U.S.C.A. § 1151 
(2001).

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable. 

The veteran filed his claim in September 1999; therefore, the 
law in effect after October 1, 1997 is for application in 
this case.


Factual background

The veteran was seen at a VA facility on April 2, 1999, at 
which time he made no mention of any bumps or lesions on the 
scalp.  He was being monitored for high blood pressure.  He 
was seen again on August 3, 1999, for his blood pressure; he 
noted that he would be having some pigmented lesions taken 
off his scalp.

The veteran submitted private treatment records from August 
1999.  On the 17th, he stated that he had a several month 
history of small bumps on the top of the anterior scalp.  He 
had a biopsy done on June 24, 1999, which showed malignant 
melanoma, at least Level III with over 9 mm thickness.  He 
underwent excision of these lesions.  In September 1999, one 
of his physicians noted that, due to the number of lesions, 
he had a high risk of recurrence.

The veteran submitted statements from his daughter, his wife 
and his hairdresser.  These all indicated that they had 
noticed the lesions on his scalp in April 1999.  The 
hairdresser noted that they were significantly worse in July 
1999 and that she had suggested he get them looked at.

On June 20, 2001, a Dr. K.A.M. submitted a statement prepared 
for the veteran's attorney.  It was this physician's 
understanding that the veteran had been seen several times by 
Dr. G., an internist at VA.  According to the veteran, Dr. G. 
had dismissed his complaints and told the veteran that he had 
a benign lesion.  He stated that he finally went to his 
family doctor, who diagnosed melanoma.  The physician went on 
to state that 

It is my medical opinion that earlier 
recognition of this lesion and early 
treatment would have dramatically 
improved [the veteran's] chances for 
survival and negated the need for 
multiple future therapies and the wide 
surgical excision that was required for 
the multiple lesions.

The veteran and his daughter testified at a Travel Board 
hearing before a Veterans Law Judge in June 2001.  He stated 
that he had been treated at VA for various complaints.  His 
daughter and his hairdresser had noticed the lesions in March 
or April 1999.  They both indicated that by July, they were 
larger.  He stated that he had undergone a biopsy in July 
1999.

In January 2003, a response was received from Dr. G. to a 
request that he provide a statement concerning his treatment 
of the veteran.  He stated that the veteran had not made any 
mention of any bumps on the scalp when he had originally seen 
him on April 2, 1999, a fact born out by the treatment record 
itself (a copy of which was included with the 
correspondence).  In August 1999, the veteran had made a 
passing reference to being under the care of a private 
dermatologist, who was to remove several pigmented lesions 
from his scalp.  This was so noted on the August 3, 1999 
treatment record.  However, Dr. G. indicated that he had not 
examined the lesions.  He stated that he did not give advice 
about areas of medicine outside his area of expertise, 
especially when the individual is already under the care of a 
non-VA practitioner.  He did not recall looking at the 
lesions and he did not recall the veteran telling him they 
were suspicious for cancer; however, it was also noted that 
he was already scheduled to have them removed at the time he 
saw him in August. 

An opinion was requested in the case; it was provided by a VA 
physician in May 2003.  It was noted that Dr. G. had seen the 
veteran for blood pressure monitoring.  The records suggest 
that there was a verbal exchange in which Dr. G. declined to 
examine the lesions, thus not accepting the standard 
universally accepted for care because the veteran was already 
getting non-VA private dermatological care.  It was indicated 
that Dr. G. had exercised appropriate degree of care, skill 
and attention by not conducting an examination or 
specifically recommending treatment regarding matters that 
were undergoing outside non-VA care.  It was found that Dr. 
G. had not displayed carelessness, negligence, or lack of 
proper skill.  The examiner then stated that the 

[r]ationale for this opinion, the veteran 
was receiving dermatology treatment by 
consultants whom the veteran had chosen.  
He may or may not have asked Dr. G. to 
look at the lesion.  If so, Dr. G. did 
not examine for treatment or recommend 
treatment because the veteran was under 
the care ongoing by other consultants.


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to additional compensation pursuant to 
38 U.S.C.A. § 1151 for malignant melanoma of the scalp has 
not been established.  The veteran first noticed these 
lesions in March or April 1999; however, at the time that he 
was seen at a VA facility on April 2, 1999, he did not 
mention these lesions to the physician, Dr. G.  The treatment 
note from this date makes no mention of these lesions and Dr. 
G. stated in January 2003 that he had no recollection of 
looking at these lesions at that time.  The veteran then 
underwent a private biopsy in July 1999, which diagnosed 
melanoma.  At the time he was seen by Dr. G. on August 3, 
1999, he did mention the lesions, noted that he was to 
undergo removal of them by a private dermatologist.  Dr. G. 
did not examine, treat or recommend treatment, since the 
veteran was already being treated by a non-VA specialist.  An 
opinion obtained in May 2003 noted that Dr. G. had not been 
careless, negligent or lacking in skill when he followed this 
course; rather it was noted that not treating or recommending 
treatment was the proper course to follow since the veteran 
was already receiving treatment for his condition.  While Dr. 
K.A.M. had noted in June 2001 that earlier recognition of the 
lesions would have improved the course and prognosis for the 
veteran, there is no indication, save for the veteran's 
assertions, that the VA physician should have diagnosed this 
condition any earlier than it was, particularly since the 
veteran had failed to mention the lesions to the VA physician 
when he was seen in April 1999.  Moreover, the statement 
seemed to suggest that the veteran had told Dr. K.A.M. that 
he had sought treatment from VA prior to the July 1999 
diagnosis by a private physician.  However, this is not 
supported by the available documentation, which indicates 
that the veteran made no mention of these lesions in April 
1999, that he had not mentioned them to the VA physician 
until August 1999, after he had already sought private 
treatment.  

Therefore, it is concluded that the veteran has not 
established that the proximate cause of the veteran's 
malignant melanoma of the scalp was due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
hospital care or medical treatment.  

In conclusion, it is found, after weighing all the evidence 
of record, that the preponderance of the evidence is against 
the veteran's claim for additional compensation pursuant to 
38 U.S.C.A. § 1151 for malignant melanoma of the scalp.


ORDER

Entitlement to additional compensation pursuant to 
38 U.S.C.A. § 1151 for malignant melanoma of the scalp is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



